Citation Nr: 0004156	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
condition (claimed as pneumonia and chronic obstructive 
pulmonary disease).

Entitlement to service connection for arthritis of the back.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1944 to November 
1945.  He was a prisoner of war (POW) of the German 
government from December 1944 to March 1945.

A May 1948 RO rating decision denied service connection for 
pneumonia.  The veteran was notified of this determination in 
May 1948 and he did not appeal.

In October 1992, the veteran submitted an application 
requesting reopening of the claim for service connection for 
a respiratory disorder and he submitted a claim for service 
connection for arthritis of the back.  This appeal comes to 
the Board of Veterans' Appeals (Board) from March 1993 and 
later RO decisions that determined there was no new and 
material evidence to reopen the claim for service connection 
for a respiratory condition and denied service connection for 
arthritis of the back.

In July 1997, the Board remanded the case to the RO for 
additional action.  The case was returned to the Board in 
1999.



FINDINGS OF FACT

1.  An unappealed May 1948 RO rating decision denied service 
connection for pneumonia.

2.  Evidence received subsequent to the May 1948 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a respiratory condition.

3.  The veteran sustained trauma to the low back while a 
prisoner of war in service.

4.  Traumatic arthritis of the lumbosacral spine was first 
demonstrated many years after service and the evidence does 
not causally relate this condition to a post-service 
incident.



CONCLUSIONS OF LAW


1.  The unappealed May 1948 RO rating decision, denying 
service connection for pneumonia, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999), previously 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936 
to December 31, 1957.

2.  New and material evidence has not been received to reopen 
the claim for service connection for a respiratory condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Traumatic arthritis of the lumbosacral spine is presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Respiratory 
Condition

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The May 1948 RO rating decision denied service connection for 
pneumonia.  The veteran was notified of this determination in 
May 1948 and he did not appeal.  Since the veteran did not 
appeal, the May 1948 RO rating decision, denying service 
connection for pneumonia, it is final with the exception that 
he may later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103 (1999), previously Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.  The question now presented is whether new 
and material evidence has been submitted since the May 1948 
RO rating decision to permit reopening of the claim.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to be 
deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran has a chronic respiratory disorder and whether it is 
related to an incident of service).  For evidence to be new 
and material it must be of such significance that, alone or 
with the other evidence of record, it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The evidence of record at the time of the May 1948 RO rating 
decision consisted of statements of the veteran to the effect 
that he had pneumonia that began while a POW in service, 
service medical records that showed he was treated for acute 
pneumonia, the report of a VA orthopedic examination that did 
not show the presence of pneumonia, and VA documents showing 
that attempts to schedule the veteran for further examination 
were unsuccessful.

Since the May 1948 RO rating decision various evidence was 
received.  Statements and testimony from the veteran were 
received that are to the effect that he has pneumonia and 
COPD (chronic obstructive pulmonary disorder) that began in 
service.  This evidence is similar to his statements of 
record in May 1948 and not new.  The Board recognizes that 
the veteran is a former POW and combat veteran, and that he 
claims to have had pneumonia while a POW.  The service 
medical records corroborate his statements and testimony, and 
this evidence is accepted as proof of pneumonia in service 
under the provisions of 38 U.S.C.A. § 1154(b), but his lay 
statements are not sufficient to demonstrate that he 
currently has a chronic respiratory condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

VA medical records were received since May 1949 that show 
that the veteran received treatment and underwent evaluations 
in the 1980's and 1990's.  These records show that a history 
of COPD was noted on a summary of hospitalization in 
September 1993, but these records, including various reports 
of his VA protocol examinations for former POW's, do not show 
that he currently has a chronic respiratory disorder.  This 
evidence is essentially cumulative of evidence of record in 
May 1948 because it still does not demonstrate the presence 
of a chronic respiratory disorder, and these medical reports, 
alone or with the other evidence of record, are not of such 
significance that they must be considered in order to fairly 
decide the merits of the claim for service connection for a 
respiratory condition.  Hence, new and material evidence has 
not been received subsequent to the May 1948 RO rating 
decision, denying service connection for a respiratory 
condition.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
respiratory condition, and the May 1948 RO rating decision 
remains final.


II.  Service Connection for Arthritis of the Back

A.  Factual Background

The veteran had active service from April 1944 to November 
1945.  He was a POW of the German government from December 
1944 to March 1945.

Service medical records are negative for arthritis of the 
back.

The veteran underwent a VA orthopedic examination in March 
1948.  Arthritis of the back was not found.

VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1980's and 1990's.  
The more salient medical reports with regard to his claim for 
service connection for arthritis of the back are discussed in 
the following paragraphs.

A VA report of X-rays of the veteran's lumbosacral spine in 
June 1987 shows moderate degenerative changes of the lumbar 
spine.  Mild degree of spondylolisthesis of L5 is also shown.

The veteran underwent a VA protocol examination for former 
POW's in October 1988.  He gave a history of beatings in 
service.  Arthritis of the back was not found.

The veteran underwent a VA protocol examination for former 
POW's in October 1992.  He gave a history of beatings and 
other hardships while a POW in World War II.  Arthritis of 
the back was not found.

The veteran testified at a hearing in September 1995.  His 
testimony was to the effect that he sustained hardships while 
a POW during World War II, including being hit by a gun butt 
and truck that caused arthritis of the back.

The veteran underwent a VA protocol examination for former 
POW's in October 1995.  He gave a history of being hit across 
the back by a rifle butt while a POW.  X-rays of the lumbar 
spine revealed degenerative osteoarthritis.  The diagnoses on 
the summary of the VA protocol examination included post-
traumatic arthritis of the lumbosacral spine.

The veteran underwent a VA protocol examination for former 
POW's in November 1996.  Arthritis of the back was not found.

B.  Legal Analysis

The veteran's claim for service connection for arthritis of 
the back is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who is a former POW and was detained for not 
less than 30 days and beriberi heart disease-ischemic heart 
disease if the veteran experienced localized edema while a 
POW-, beriberi, dysentery, depressive neurosis, traumatic 
arthritis, peptic ulcer disease, peripheral neuropathy, or 
residuals of frostbite becomes manifest to a degree of 
10 percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Statements and testimony from the veteran are to the effect 
that he sustained trauma to the back while a POW during World 
War II and there is no other evidence of record to refute the 
accuracy of this evidence.  Hence, his statements are 
accepted as proof of the incurrence of trauma to the back 
while a POW with consideration of the provisions of 
38 U.S.C.A. § 1154(b).

The service medical records do not show the presence of 
arthritis of the back and the post-service medical records do 
not demonstrate the presence of arthritis of the lumbar spine 
until 1987.  VA reports of X-rays of the lumbosacral spine 
show that the veteran has arthritis of the lumbar spine 
classified as degenerative, and post-traumatic arthritis of 
the lumbosacral spine was diagnosed at the time of the 
veteran's VA protocol examination for former POW's in October 
1995.

While arthritis of the back was not found on various VA 
medical examinations of the veteran, including his last VA 
protocol examination for former POW's in November 1996, there 
is X-ray evidence of arthritis of the lumbar spine and post-
traumatic arthritis of the lumbosacral spine was diagnosed at 
the October 1995 VA protocol examination and there is no 
evidence linking this condition to post-service trauma.  The 
Board finds that the overall evidence is essentially in 
equipoise as to whether or not the veteran has traumatic 
arthritis of the lumbosacral spine.  The October 1995 
examination also noted complaints of back pain.  X-ray 
evidence of arthritis coupled with pain shows the disability 
is at least 10 percent disabling, 38 C.F.R. Part 4, 
Diagnostic Code 5002, and §§ 4.40, 4.45, 4.59 (1999), thereby 
satisfying the criteria for presumptive service connection, 
38 C.F.R. §§ 3.307(a)(5), 3.309(c) (1999).  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for arthritis of the back with application 
of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After consideration of all the evidence, the Board finds that 
it supports granting service connection for post-traumatic 
arthritis of the lumbosacral spine based on presumed 
incurrence while a POW during World War II and application of 
the above-noted statutory and regulatory criteria.


ORDER

The application to reopen the claim for service connection 
for a respiratory disorder is denied.

Service connection for post-traumatic arthritis of the 
lumbosacral spine is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

